—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered May 21, 1998, convicting defendant, upon his plea of guilty, of two counts of rape in the first degree and two counts of sexual abuse in the first degree, and sentencing him to two terms of 8 to 16 years and two terms of 3 to 6 years, all to be served concurrently, unanimously affirmed.
The record of defendant’s plea allocution, read as a whole and including defendant’s responses to the court’s questions establish that defendant voluntarily, intelligently and knowingly *202pleaded guilty and waived his right to appeal. Accordingly, appellate review of defendant’s claims is foreclosed (see, People v Seaberg, 74 NY2d 1). In any event, we would reject these claims. Concur — Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.